If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 28, 2021
               Plaintiff-Appellee,

v                                                                    No. 347881
                                                                     Kalamazoo Circuit Court
RONALD JUNIOR SWANSON,                                               LC No. 2018-000976-FC

               Defendant-Appellant.


Before: SHAPIRO, P.J., and SAWYER and BECKERING, JJ.

PER CURIAM.

        Defendant appeals by right his conviction of third-degree criminal sexual conduct (CSC-
III), MCL 750.520d(1)(b) (force or coercion). The trial court sentenced defendant as a fourth-
offense habitual offender, MCL 769.12, to 25 to 50 years’ imprisonment. 1 Defendant claims that
his right to effective assistance of counsel was violated and that he should be granted a new trial.
Defendant argues that defense counsel abandoned him during a critical portion of the trial, thus
creating a presumption of ineffectiveness. See United States v Cronic, 466 US 648, 657-662; 104
S Ct 2039; 80 L Ed 2d 657 (1984). Defendant also argues that defense counsel’s performance was
deficient in several respects throughout the trial and that these deficiencies prejudiced the outcome
of the trial. See Strickland v Washington, 466 US 668; 104 S Ct 2052; 80 L Ed 2d 674 (1984).
After holding an evidentiary hearing, the trial court concluded that defendant was not denied
effective assistance of counsel. We affirm.

                                       I. BACKGROUND

        This appeal arises from an alleged sexual assault to which there were no third-party
witnesses. While defendant and complainant agreed that they met on the day of the offense and
that they were alone at the time of the alleged crime, they offered dramatically different versions


1
  The trial court was required to sentence defendant to a mandatory 25-year minimum sentence
because he committed a “serious crime” and at least one of his prior felonies was a “listed prior
felony.” See MCL 769.12(1)(a).


                                                -1-
of what transpired between them. Complainant testified that defendant agreed to drive her in her
vehicle to a nearby park to look for her wallet that had been stolen the previous night. Complainant
said that defendant decided that they should instead search a park near his home and then
proceeded to drive her to an unpaved area near a convenience store. According to complainant,
after she denied a sexual advance from defendant, he pulled a gun, pointed it at her and forced her
to perform oral sex on him. Complainant testified that after defendant ejaculated in her mouth she
spit his semen into a tank top given to her by a friend, Lisa Little, that was in the backseat of the
car. When complainant reported the crime she gave the tank top to the police, and the DNA
analysis found a strong likelihood that the shirt contained DNA from defendant and complainant.

        Defendant testified that he drove complainant to the convenience store and then the park
where complainant believed her wallet may have been tossed. According to defendant, he left
complainant briefly to procure drugs for her and they stayed at the park and talked for a while
before he drove complainant back to Little’s home, where complainant was staying. He denied
any sexual contact with complainant. Defendant explained that his semen was on the tank top
because he had sex with Little on a date prior to the alleged assault of complainant and had
ejaculated in that shirt. The defense’s theory was that Little conspired with complainant to make
a false accusation against defendant so that Little could avoid paying defendant over $7,000 that
she owed him for drugs.2

       Defendant was charged with CSC-I, MCL 750.520b(1)(e) (actor is armed with a weapon).
By finding him guilty of the lesser-included CSC-III offense, the jury impliedly acquitted
defendant of CSC-I. See e.g., People v Torres, 452 Mich 43, 47-48; 549 NW2d 540 (1996).

         This Court granted defendant’s motion for an evidentiary hearing pursuant to People v
Ginther, 390 Mich 436; 212 NW2d 922 (1973). During that hearing, defendant argued that his
trial counsel abandoned him on the last day of trial, did not adequately prepare him to testify, did
not file any motions, and did not adequately pursue inconsistencies in the complainant’s testimony.
After hearing testimony from defense counsel and defendant, the trial court denied defendant’s
motion for a new trial, concluding that his counsel’s performance was not deficient and that his
trial strategy, although ultimately unsuccessful, was reasonable.3

                                            II. ANALYSIS

        The Sixth Amendment guarantees a criminal defendant the right “to have the assistance of
counsel for his defence.” US Const, Am VI. The Supreme Court “has recognized that the right to
counsel is the right to effective assistance of counsel.” Strickland, 466 US at 686 (quotation marks
and citation omitted). In order to prevail on a claim of ineffective assistance of counsel under


2
    Little refused to be interviewed by the police and was not called to testify.
3
  “Whether a person has been denied effective assistance of counsel is a mixed question of fact
and constitutional law. A judge must first find the facts, and then must decide whether those facts
constitute a violation of the defendant’s constitutional right to effective assistance of counsel.”
People v LeBlanc, 465 Mich 575, 579; 640 NW2d 246 (2002). The court’s findings of fact are
reviewed for clear error, and questions of constitutional law are reviewed de novo. Id.


                                                   -2-
Strickland the defendant must, in addition to showing a deficient performance, demonstrate a
“reasonable possibility that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694.” “A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Id.

        In Cronic, 466 US at 658, however, the Supreme Court identified circumstances under
which prejudice against the defendant is presumed. Relevant to this case, prejudice is presumed
“if the accused is denied counsel at a critical stage of his trial,” and when the circumstances are
such that “the likelihood that any lawyer, even a fully competent one, could provide effective
assistance is so small.” Id. at 659-660. In People v Frazier, 478 Mich 231, 244-245; 733 NW2d
713 (2007), the Michigan Supreme Court described the Cronic and Strickland standards as
follows: “[t]he Cronic test applies when the attorney’s failure is complete, while the Strickland
test applies when counsel failed at specific points of the proceeding.”

        In this case, closing arguments were made on a Friday and deliberations continued into the
following Monday. Defendant argues that the absence of his retained counsel on that Monday left
him without counsel at a critical stage in the proceedings. However, defense counsel called to
notify the trial court that he had been in the hospital and would be unable to attend the day’s
proceedings. His call alerted the court to his anticipated absence, and the court provided defendant
with substitute counsel. At no point during the trial proceedings was defendant left without
counsel. Defendant’s second argument, i.e., that the circumstances were such that even a
competent attorney could not provide reasonable representation, also fails. The factual basis for
defendant’s argument is that because his substitute counsel was unfamiliar with the case (having
been brought in at the last minute), he could not have properly represented defendant regarding
any issues that arose. But the only events that took place in the trial that day were the reading of
the verdict, the polling of the jury, and determining whether defendant would be placed in custody
or be allowed a bond. These are routine matters, and there is no indication that the substitute
counsel was not competent to handle them. For these reasons, we conclude that Cronic does not
apply in this case.

        Given that Cronic does not afford relief, we must consider defendant’s claim that he is
entitled to a new trial on the basis of the Strickland standard. As noted, a claim of ineffective
assistance of counsel requires proof of two prongs: the ineffective performance prong and the
prejudice prong. Strickland, 466 US at 687. “When reviewing defense counsel’s performance,
the reviewing court must first objectively ‘determine whether, in light of all the circumstances, the
identified acts or omissions were outside the wide range of professionally competent assistance.’
” People v Jackson (On Reconsideration), 313 Mich App 409, 431; 884 NW2d 297 (2015),
quoting Strickland, 466 US at 690. “Next, the defendant must show that trial counsel’s deficient
performance prejudiced his defense—in other words, that there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been different.”
Jackson, 313 Mich App at 431 (quotation marks and citation omitted).

       Defendant first argues that counsel’s representation was deficient because he did not file
any motions and failed to adequately prepare defendant to testify in own defense. The fact that no
motions were filed does not by itself indicate that counsel’s performance was deficient, see People
v Traylor, 245 Mich App 460, 463; 628 NW2d 120 (2001), and defendant does not identify any
motions that counsel should have filed. As to defendant’s testimony, at the Ginther hearing


                                                -3-
defense counsel testified about the steps he took to prepare defendant to testify and that he
considered defendant well-prepared. In contrast, defendant testified that the only conversation he
had with counsel about testifying at trial was a brief conversation after the last prosecution witness.
Although the trial court did not resolve this specific discrepancy, it generally found defense
counsel’s testimony credible. Defendant does not argue that the court’s credibility determination
was clearly erroneous. See People v Dendel, 481 Mich 114, 130; 748 NW2d 859 (2008) (“We
review a trial court’s determination of credibility for clear error.”).

         Moreover, defendant fails to explain how he was prejudiced by any lack of preparation. In
his trial testimony, defendant unequivocally denied the alleged crime and presented the jury a clear
and coherent version of events. Defendant does not contend that he would have testified differently
with more preparation. Rather, he said at the Ginther hearing that his only regret was that he lost
his temper during cross-examination. Perhaps more or better preparation from counsel would have
prevented defendant from losing his temper. But we see no ground to conclude that a reasonable
probability exists that defendant’s show of emotion during his testimony affected the outcome at
trial.

        Next, defendant argues that defense counsel failed to pursue inconsistencies in
complainant’s testimony. We agree with defendant that this case was essentially a credibility
contest. However, the record shows that defense counsel effectively cross-examined complainant
on numerous matters and also introduced inconsistent statements that complainant made regarding
the assault. For instance, complainant testified that defendant pointed a gun at her face, but counsel
established through cross-examination of two police officers that complainant told the police that
the gun was pointed at her head. Counsel also successfully moved to introduce a petition—filed
by complainant’s mother—that resulted in an order of mental health treatment for complainant
shortly before trial.4 According to the petition, complainant stated that she saw ghosts and fairies
and wanted to take her children to heaven with her.

        Defendant nonetheless argues that his counsel did not do enough to challenge
complainant’s credibility. Defendant specifically argues this his counsel was ineffective for failing
to address an inconsistency regarding complainant’s missing wallet. At trial, complainant testified
that she wanted to search the nearby park for her wallet and that it was defendant’s idea to search
a park near his house instead. At the preliminary examination, however, complainant testified that
she had already searched the nearby park and that was why they were going to search the park by
defendant’s home. Counsel admitted at the Ginther hearing that he may have missed some
inconsistences between complainant’s testimony at the preliminary examination and at trial.




4
  The petition and order were provided to defense counsel on the second day of trial. Defendant
argues that counsel should have sought a continuance to further investigate the allegations in the
petition and perhaps seek a Stanaway hearing to determine if there were additional records. See
People v Stanaway, 446 Mich 643; 521 NW2d 557 (1994). There is no indication in the record,
however, that the trial court would have been inclined to grant a continuance. And the suggestion
that further evidence harmful to complainant’s credibility would have been discovered is
speculative. See People v Avant, 235 Mich App 499, 508; 597 NW2d 499 (1999).


                                                 -4-
        Even assuming that it was a professional error for defense counsel to not impeach
complainant with her testimony at the preliminary examination, defendant does not establish
outcome-determinative prejudice. Defense counsel asked complainant several questions about the
wallet. For example, counsel asked complainant if she reported the wallet being stolen, why she
thought the wallet would be in the park, and if she contacted her “friend” who she said had stolen
her wallet. In closing argument, defense counsel explained why the jury should not believe
complainant’s testimony and specifically addressed the missing wallet:

       Even when you start off on how this whole thing started—[complainant] testified
       that the wallet was stolen. She saw someone run off in a certain direction and that’s
       why she thought they should start looking at the park. I asked her did you ever call
       the police. Did you ever report it stolen? Did you ever contact credit card
       companies? No, no, no. Yet, she said her whole life was in that wallet. Nothing
       was done about it.

Given that the believability of complainant’s testimony regarding the missing wallet was placed
squarely before the jury, a reasonable probability does not exist that impeaching complainant with
an additional minor point regarding the wallet would have led to a different outcome at trial.

        Finally, defendant argues that defense counsel should have impeached complainant’s
testimony regarding when and how defendant removed his penis from his pants. Counsel asked
complainant at trial how defendant was able to remove his penis if he had a gun in one hand and
her hair in another. Complainant answered, “By placing it [i.e., the gun] next to him and undoing
his pant[s] while holding on to my hair.” Counsel then questioned complainant at length about the
“logistics” of that maneuver. During counsel’s cross-examination of Kristin Cole, the detective
who interviewed complainant, it was revealed that complainant told Cole that defendant had his
penis out before he pulled the gun from his left side. Defense counsel was not asked at the Ginther
hearing why he did not directly impeach complainant with this statement at trial. However, the
record shows that defense counsel sought to attack complainant’s credibility by focusing on the
plausibility of her testimony that defendant balanced the gun up against his leg while removing his
penis. Counsel argued to the jury that complainant’s testimony on this matter was “logistically
impossible.” This was a reasonable trial strategy, and considering that defendant was acquitted of
the charge that he had a weapon during the assault, it appears that it was successful.

        In sum, overall defense counsel was an active and effective advocate for his client,
obtaining an acquittal of CSC-I. Defense counsel thoroughly challenged complainant’s credibility.
The fact that defense counsel’s strategy did not completely succeed is not an indication of deficient
performance. People v Petri, 279 Mich App 407, 412; 760 NW2d 882 (2008). Even assuming
that defense counsel should have better prepared defendant to testify and impeached complainant
with a minor inconsistency regarding the wallet, defendant does not establish a reasonable
probability of a different result at trial.

       Affirmed.

                                                              /s/ Douglas B. Shapiro
                                                              /s/ David H. Sawyer
                                                              /s/ Jane M. Beckering


                                                -5-